DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2010/0152902) in view of Boer (US 2007/0227161) and Chung (US 2016/0313054).
	As to claims 1 and 8-9, Sung teaches an artificial intelligent refrigerator comprising:
	first and second temperature sensors to detect temperature within each of a refrigerating compartment 32 and a freezing compartment 31 (paragraph 34, lines 1-4); 
	and a controller configured to:
		calculate a load accumulation amount of items stored in the compartments 31-32 based on the sensed temperatures (paragraph 35, lines 1-5); and
		perform an operation corresponding to a load using the calculated load accumulation amount (paragraph 35, lines 5-6).
	The controller is capable of receiving temperature information and calculating a load based on the received information, and therefore inherently includes a processor.

	Sung, as modified, does not explicitly teach changing cooling ability based on a set step range of the calculated load. However, the examiner takes Official Notice that it is well-known in the art to provide stepped cooling capacity changes for increases in cooling load. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Sung to set a step range and control cooling capacity in the manner as claimed in order to efficiently meet the required cooling load.  
	As to claim 2, Sung teaches a first compressor 100, a condenser 110, first and second evaporators 122-124, and a refrigerant switch valve 130 (Fig. 4).
	Sung does not explicitly teach a second compressor as claimed. However, Chung teaches that it is known to utilize a two-stage compressor system with parallel 
	As to claim 3, Sung teaches calculating the load of each compartment 31-32, and thus is considered to include two load calculators. Sung is silent in regards to the specific manner in which the load is calculated. However, Boer teaches that it is known to determine a load accumulation amount of items stored in a refrigerated compartment by calculating periodic variations in temperature of the compartment (see claims 19-20). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to calculate the load using periodic temperature variation calculations for each compartment as taught by Boer in order to optimize compressor control by matching cooling capacity to the required cooling load. 
	As to claim 4, Boer utilizes the calculated temperature variation for further processing (for example see paragraphs 33 and 41) and thus inherently includes a memory configured to store the calculated variation.
	As to claim 5, Sung teaches maintaining a cooling capacity (paragraphs 35-36) and thus is operable to maintain a current cooling ability when a temperature variation is equal to or greater than a pre-set reference temperature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer and Chung as applied above, and further in view of Oyabu (JP 04-363532, see attached English abstract). 
	As to claim 6, Sung does not explicitly teach increasing a cooling ability when a temperature variation is less than a reference value. However, Oyabu teaches increasing a thermal conditioning power when a temperature variation is less than a target value in order to meet a required load demand (see English abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to operate as claimed and taught by Oyabu by increasing a cooling ability when a temperature variation is less than a reference value in order to more quickly meet a required cooling load. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer and Chung as applied above, and further in view of Mustafic (US 2018/0376534).
	As to claims 10 and 12, Sung does not explicitly teach the processor receiving and transmitting temperature information using downlink control information and a 5G network as claimed. However, Mustafic teaches that it is known to manage refrigerators using downlink control information and a 5G network (paragraphs 123 and 171). . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer, Chung, and Mustafic as applied above, and further in view of Zhang (US 2019/0068268).
	As to claim 11, Sung does not explicitly teach any particular network connection protocol. However, Zhang teaches communicating over a wireless network using SSB, PUSCH, DM-RS, and QCLed in the manner as claimed (paragraphs 14, 52, 93, 99, and 154). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to provide network connectivity in the manner as claimed so as to provide secure and reliable wireless communication.

Response to Arguments
In the Office Action dated 11/15/2021, the Examiner took Official Notice that setting a step range according to a calculated load is old and well known in the refrigeration art. Applicant has failed to specifically traverse the statement of Official Notice. As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
	Furthermore, since the applicant does discuss that the cited art does not explicitly teach using a step range, US PG-Pub 2008/0149655 (Gist) is cited as further 
Applicant’s arguments, see pages 8-9, filed 1/18/2022, with respect to the objections to the drawings, objections to the specification, objections to the claims, and rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The objections/rejections have been withdrawn. 
Applicant's arguments, see pages 9-11, filed with respect to the rejection of previously filed claim 7 (of which the limitations are incorporated into claim 1 in the current claim amendments) under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	First it is argued that the cited references do not teach or suggest calculating a load accumulation amount of items that are stored in the refrigerating and freezing compartments. The examiner respectfully disagrees. Sung teaches calculating the load within each chamber 31-32 (paragraph 35). The load within each chamber is a load that is accumulated due to items stored within, among other factors, thus it is maintained that Sung includes calculation of a load accumulated due to items stored in each compartment 31-32. Furthermore, Boer explicitly recites calculating a load accumulation amount of items stored in a refrigerating compartment according to a temperature variation (see claim 20). Therefore it is maintained that the cited references teach each of the limitations as claimed. 
	The applicant argues that the cited references do not teach setting a step range in the manner as claimed. The examiner respectfully disagrees. Official Notice was 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763